ALLOWANCE
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on 5/27/2022 on Page 7, Par 1 to Page 8, Par 3. Additionally, Umeda (20200348451), Nakamura (20200209436), Yasuda (20160379730), and Sonoda (20180095192), prior art disclosed 3/01/2021, fails to disclose independent claim 1 and independent claim 4 in its entirety. 
The prior art fails to teach all the limitations of claim 1, including the limitations directed to each optical member has a respective layer thickness changing actuator that changes a thickness of the first optical layer in a lamination direction of the plurality of first optical layers and the plurality of second optical layer, the gap driving driver is separate and apart from the respective thickness changing actuators. Claims 2-3 and 5-7 are allowable based upon dependency to respective independent claim 1.
The prior art fails to teach all the limitations of claim 4, including the limitations directed to wherein each of the optical members has a plurality of first optical layers and a plurality of second optical layers that are alternately laminated, the second optical layers each being formed of an electro-optical crystal; the refractive index changing unit that is configured to apply the voltage applies the voltage each of the second optical layers to change a refractive index of the electro-optical crystal of the second optical layers. Claims 6 is allowable based upon dependency to respective independent claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872